DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1, line 2, recites “the drying chamber assembly consists of a drawer-type sealing container”.  However, the metes and bounds of the claim are unclear as “consisting of” is considered a closed-end claim.  However, the claim further recites “the drawer-type sealing container comprises” which is an open-end claim.  For purposes of examination the claim will be considered open-ended.	
	Claim 1, line 3, recites “a drawer-type sealing container”.  Per MPEP 2173.05(b), section III, paragraph E, “The addition of the word "type" to an otherwise definite expression…extends the scope of the expression so as to render it indefinite.”  For purposes of examination “a drawer-type sealing container” will be considered - - a drawer sealing container - - .
	Claim 4, lines 7-8, recite “the relatively front sliding bulge”.  However, it is unclear what “relatively front sliding bulge” is being referred thereto as there is a lack of antecedent basis for a “relatively front sliding bulge”.  For purposes of examination “the relatively front sliding bulge” will be considered - - a relatively front sliding bulge - - .
	Claim 5, line 2, recites “the drawer upper cover is configured to be in lap joint”.  However the metes and bounds of the claim are unclear.  It is unclear how something is configured to be “in lap joint”.  For purposes of examination “the drawer upper cover is configured to be in lap joint with the compartment wall” will be considered - - the drawer upper cover and the compartment walls are configured to be assembled with a lap joint - - .
	Claim 5, line 2, recites “the compartment wall”.  However, it is unclear as to what “compartment wall” is being referred thereto.  For purposes of examination “the compartment wall” will be considered - - the compartment walls - - .
	Claim 8, last two lines, recite “to be in lap joint”.  However, it is unclear how something is “in lap joint”.  For purpose of examination “to be in lap joint” will be considered - - to form a lap joint - - .
	Claim 10, third to last line, recites “a drawer body”.  However, there is already “a drawer body” claimed in claim 1 and it is unclear if these are the same “drawer body”.  For purposes of examination “a drawer body” will be considered - - the drawer body - - .
	Claim 10, second to last line, recites “a drying space”.  However, there is already “a drying space” claimed in claim 1 and it is unclear if these are the same spaces.  For purposes of examination “a drying space” will be considered - - the drying space - - .
	Claims 2-10 are rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (WO 2016/082533).
Per claim 1, Xu teaches a drying chamber assembly (30), disposed in a storage compartment (20) of a refrigerator (100), wherein the drying chamber assembly consists of a drawer sealing container (30), and the drawer sealing container comprises: 
	a drawer body (31), configured to accommodate an object to be stored, having an upward top opening (top opening of 31), and configured to be pulled out of or pushed into the storage compartment controllably; 
	a drawer door (311), disposed at a front end of the drawer body and configured to push and pull the drawer body; and 
	a drawer upper cover (322), disposed above the drawer body, so as to seal the top opening when the drawer body is completely pushed into the storage compartment, and defining a drying space together with the drawer body and the drawer door, 
	wherein an airflow inlet (33) is formed in the drawer body and configured to supply an airflow to the drying space.  
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (WO 2016/082533) in view of Bussan et al. (US 4,936,641).
	Per claim 2, Xu meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Xu teaches the drawer body has a back plate (rear wall of 31 as shown in figure 3 of Xu), and a bottom plate (bottom wall of 31 as shown in figure 3 of Xu) and two side plates positioned on two transverse sides (there are inherently two side plates positioned on two traverse sides) respectively, the bottom plate and the two side plates being combined with the back plate at a respective back end (see figure 3 of Xu) but fails to explicitly teach a pair of slideways disposed opposite to each other and extending in a depth direction is formed in compartment walls on two transverse sides of the storage compartment; two side convex strips extending in the depth direction are disposed on outer sides of tops of the two side plates and configured to be movably disposed in the pair of slideways respectively.  
	However, Bussan teaches a pair of slideways (46 and 48) disposed opposite to each other and extending in a depth direction is formed in compartment walls on two transverse sides of the storage compartment; two side convex strips (256) extending in the depth direction are disposed on outer sides of tops of the two side plates and configured to be movably disposed in the pair of slideways respectively for allowing a refrigerator shelf to be pulled out smoothly (col. 2, lines 25-27).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a pair of slideways disposed opposite to each other and extending in a depth direction is formed in compartment walls on two transverse sides of the storage compartment; two side convex strips extending in the depth direction are disposed on outer sides of tops of the two side plates and configured to be movably disposed in the pair of slideways respectively, as taught by Bussan in the invention of Xu, as modified, in order to advantageously allow a refrigerator shelf to be pulled out smoothly (col. 2, lines 25-27).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (WO 2016/082533) in view of Bussan et al. (US 4,936,641) as applied to the claims above and further in view of  Rackley et al. (US 2012/0273504).
	Per claim 3, Xu, as modified, meets the claim limitations as disclosed in the above rejection of claim 2.  Further, Xu, as modified, fails to explicitly teach the side convex strip is composed of an upper side strip flush with a top of a side plate and a lower side strip positioned below the upper side strip; and a plurality of vertically extending reinforcing ribs are disposed between the upper side strip and the lower side strip in the depth direction at intervals. 
	However, Rackley teaches a refrigerator drawer including a side convex strip (20 and 21) is composed of an upper side strip (23) flush with a top of a side plate and a lower side strip (25) positioned below the upper side strip; and a plurality of vertically extending reinforcing ribs (27) are disposed between the upper side strip (23) and the lower side strip (25) in the depth direction at intervals for an inexpensive refrigerator drawer construction (para 0011).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a side convex strip composed of an upper side strip flush with a top of a side plate and a lower side strip positioned below the upper side strip; and a plurality of vertically extending reinforcing ribs are disposed between the upper side strip and the lower side strip in the depth direction at intervals, as taught by Rackley in the invention of Xu, as modified, in order to advantageously provide an inexpensive refrigerator drawer construction (para 0011).
	Per claim 4, Xu, as modified, meets the claim limitations as disclosed in the above rejection of claim 2.  Further, Xu, as modified, fails to explicitly teach wherein two downward protruding sliding bulges are disposed on a bottom surface of each of the side convex strips, and the sliding bulges are in sliding contact with the slideways respectively in the process of pulling the drawer body out of the storage compartment or pushing the drawer body into the storage compartment; and the two sliding bulges on each of the side convex strips are configured to be disposed at a back portion of the side convex strip at an interval, and a lowest protruding position of the relatively front sliding bulge is configured as a plane structure.
	However, Rackley teaches a refrigerator drawer wherein two downward protruding sliding bulges (47 and 49) are disposed on a bottom surface of each of the side convex strips (see figure 8), and the sliding bulges are in sliding contact with slideways (40/41) respectively in the process of pulling the drawer body out of the storage compartment or pushing the drawer body into the storage compartment; and the two sliding bulges on each of the side convex strips are configured to be disposed at a back portion of the side convex strip at an interval, and a lowest protruding position of the relatively front sliding bulge (49) is configured as a plane structure (see figure 6) (the lowest tangential position on the bulge is a horizontal plane, thus the lowest protruding position of the front sliding bulge is configured as a plane structure) for an inexpensive refrigerator drawer construction (para 0011).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide two downward protruding sliding bulges are disposed on a bottom surface of each of the side convex strips, and the sliding bulges are in sliding contact with slideways respectively in the process of pulling the drawer body out of the storage compartment or pushing the drawer body into the storage compartment; and the two sliding bulges on each of the side convex strips are configured to be disposed at a back portion of the side convex strip at an interval, and a lowest protruding position of the relatively front sliding bulge is configured as a plane structure, as taught by Rackley in the invention of Xu, as modified, in order to advantageously provide an inexpensive refrigerator drawer construction (para 0011).
Allowable Subject Matter
Claims 5-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hanson et al. (US 2016/0341469) teaches a refrigeration drawer including mounting points on the liner.
Sankhgond (US 2016/0131416) teaches a refrigerator including guiding rails on a liner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763